IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00379-CR
 
Demarcus Dontrell Ridge,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District
Court
McLennan County, Texas
Trial Court No. 2006-603-C2
 

abatement ORDER

 
Appellant’s brief was originally due on
or before July 3, 2008.  Appellant’s brief is now currently due on or before
December 19, 2008 and is thus overdue.  In a December 5, 2008 letter, the Court
notified Appellant’s counsel that unless a brief or satisfactory response was
received within 14 days, the Court would abate this appeal and order the trial
court to immediately conduct a hearing under Rule of Appellate Procedure
38.8(b)(2, 3).  Neither a brief nor a response has been received.
The Court abates this cause to the trial
court with instructions to hold a hearing to determine: (1) why a proper brief
has not been filed on Appellant’s behalf; (2)
whether Appellant’s
attorney has abandoned the appeal; (3) whether Appellant is receiving effective
assistance of counsel; and (4) whether new counsel should be appointed for
Appellant.  See Tex. R. App. P.
38.8(b)(2); Fewins v. State, 170 S.W.3d 293 (Tex. App.—Waco 2005, order).
The trial court shall conduct the
hearing within twenty days after the date of this order.  The trial court clerk
and court reporter shall file supplemental records within thirty-five days
after the date of this order.  See Fewins, 170 S.W.3d at 296-97.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Cause
abated
Order
issued and filed January 21, 2009
Do
not publish